DETAILED ACTION
The amendment filed on December 7, 2021 has been entered.
Claims 12 and 15 are cancelled, claims 1-11, 13-14 and 16-22 are pending, and claims 6, 8, 14, 18 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-17 and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “cooling mount,” whereas claim 16 recites the combination of an “equipment cabinet” with the “cooling mount.”
Regarding claim 17, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and 
Regarding claim 22, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 19 recites the subcombination of a “cooling mount,” whereas claim 22 recites the combination of an “equipment cabinet” with the “cooling mount.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheibler (5,210,680).
Figure 1 (annotated, next page) discloses a cooling mount comprising: 
a chassis 7 defining a top, bottom (opposite to the top, not shown), front 8, back (opposite to the front 8, not shown), two sides, a height (between the top and bottom), width (between the sides), depth (between the front 8 and back), and an interior region (shaded); 


    PNG
    media_image1.png
    509
    963
    media_image1.png
    Greyscale


one air inlet port, which is disposed on the front 8; and 
one cooling fan 12, which is disposed in the interior region; 
wherein: the front 8, back, and two sides define a perimeter; 
the width is greater than the height; 
the depth is greater than the height; 
the one cooling fan 12 is configured to draw external air 22 through the one air inlet port into the interior region and to discharge air from the interior region out through the top toward an electronic assembly 3; 
the cooling mount is configured to be matably attached (i.e. slidable) to an electronic assembly 3; and
the cooling mount is configured (i.e. capable) to support the electronic assembly 3.
The recitation “for supporting an electronic assembly” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the “electronic assembly” is not positively recited in the claim.
 of the cabinet floor.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by North et al. (11,092,986).
Figures 1A-D discloses a cooling mount 100 comprising: 
a chassis defining a top 111, bottom (opposite to the top, not shown), front, back (opposite to the front in Figure 1B), two sides, a height (between the top 111 and bottom), width (between the sides), depth (between the front and back), and an interior region (Figure 1D); 
one air inlet port 132, which is disposed on the front (Figure 1A); and 
one cooling fan 140M, which is disposed in the interior region; 
wherein: the front, back, and two sides define a perimeter; 
the width is greater than the height; 
the depth is greater than the height; 
the one cooling fan 140M is configured to draw external air through the one air inlet port 132 into the interior region and to discharge air from the interior region out through the top 111 via vent 121 toward an electronic assembly 190; 
the cooling mount 100 is configured to be matably attached (column 4, lines 5-12) to an electronic assembly 190; and
the cooling mount 100 is configured to support the electronic assembly 190 (Figure 1C).
The recitation “for supporting an electronic assembly” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the “electronic assembly” is not positively recited in the claim.
Regarding claim 9, North et al. (column 4, lines 5-12) discloses a connector port configured to accommodate an electrical connection to the electronic assembly 190.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) or North et al. (11,092,986) in view of Bruges (4,126,269).
Scheibler or North et al. discloses all the claimed limitations except one air filter disposed on the one air inlet port; wherein: the one air filter is configured to filter particulate matter, thereby preventing the particulate matter from being drawn into the interior region.
	Bruges (Figures 1-2) discloses a cooling mount comprising: 
a chassis defining a top 25, bottom, front 23, back, two sides, a height, width, depth, and an interior region; 
one air inlet port (arrow in Figure 2); 
one cooling fan V1, which is disposed in the interior region, wherein the cooling mount is configured to be matably (i.e. slidable) to an electronic assembly; and

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler or North et al. one air filter disposed on the one air inlet port for the purpose of providing optimal performance of the cooling fan as recognized by Bruges.
Regarding claim 3, in the Office Action dated October 4, 2021, the Examiner took Official Notice that HEPA filters are well known in the e HVAC art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492).
The device of Scheibler lacks a plurality of mounting devices disposed on the perimeter and are configured to matably attach the cooling mount to an equipment cabinet.
	Richason et al. (Figures 5-7) disclose an electronic assembly (paragraph 1) comprising: 
a chassis 200 defining a top, bottom, front, back, two sides, a height, width, depth, and an interior region; 
wherein: the front, back, and two sides define a perimeter; 
the chassis 200 configured to be matably attached to the electronic assembly (via tray 300); and

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler a plurality of mounting devices disposed on the perimeter for the purpose of facilitating installation as recognized by Richason et al..
	Regarding claim 5, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ dagger mounts 40 as taught by Richason et al. on the chassis 7 of Scheibler, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Sachs et al. (5,562,410).
	The device of Scheibler lacks the chassis comprising aluminum.
	Sachs et al. discloses a cooling mount 10 comprising: 
a chassis 12; 
one cooling fan 12 mounted thereon, wherein the cooling mount 10 is configured to be matably (i.e. slidable) to an electronic assembly 40 (Figure 3); and
wherein the chassis 12 comprises aluminum for the purpose of ease of manufacture.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler the chassis comprises aluminum for the purpose of ease of manufacture as recognized by Sachs et al..
Regarding claim 9, Figure 1B, 1C and 3 of Sachs et al. discloses a connector port 32 configured to accommodate an electrical connection to the electronic assembly 40.
(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) or North et al. (11,092,986) in view of Ong (9,874,414).
	The device of Scheibler or North et al. lacks the one cooling fan 12 is configured to be controllable in response to a temperature.
	Ong discloses a cooling mount comprising: 
a chassis 212 defining a top (Figure 1C), bottom (opposite the top), front (Figure 1B and bottom in Figure 1C), back (top in Figure 1C), two sides (left and right in Figure 1C), a height, width, depth, and an interior region; 
inherently one air inlet port; 
one cooling fan 242, which is disposed in the interior region, wherein the cooling mount is configured to be matably attached to an electronic assembly;
wherein the one cooling fan 242 is configured to be controllable in response to a temperature (via controller 230 and sensor 220)  for the purpose of providing optimal cooling performance.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler or North et al. the one cooling fan is configured to be controllable in response to a temperature for the purpose of providing optimal cooling performance as recognized by Ong.
	Regarding claim 11, Ong (column 4, lines 54-59) discloses the controller 230 is configured to provide an indication of a flow rate of the discharge air from the interior region.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) or North et al. (11,092,986) in view of Giraldo et al. (6,616,525).

	Giraldo et al. (Figures 1-2) discloses a cooling mount comprising: 
a chassis 101 defining a top, bottom, front, back, two sides, a height, width, depth, and an interior region; 
one cooling fan 102, which is disposed in the interior region; and
one cooling fan port 104, wherein the cooling fan 102 is disposed therein for the purpose of ease of maintenance and assembly.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler or North et al. one cooling fan port receiving the cooling fan for the purpose of ease of maintenance and assembly as recognized by Giraldo et al..

Claim(s) 17 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Chen et al. (9,933,823).
The device of Scheibler (Figure 1) discloses an equipment cabinet 1 defining a cabinet floor, but does not disclose an equipment tray configured to slideably attach to the cabinet floor, thereby allowing the equipment tray to slide relative to the cabinet floor; and the cooling mount is matably attached to the equipment tray.
	Chen et al. (Figures 1 and 11) discloses an equipment cabinet comprising: 
	a rack mount 100;
 to be matably attached to an electronic assembly 1102 via an equipment tray 900;
wherein the equipment tray 900 is configured to slideably attach to the rack mount 100, thereby allowing the equipment tray 900 to slide relative to the equipment cabinet for the purpose of ease of maintenance and assembly.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler an equipment tray configured to slideably attach to the cabinet floor for the purpose of ease of maintenance and assembly as recognized by Chen et al..

	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492) as applied to claim(s) 4-5 above, and further in view of Giraldo et al. (6,616,525), as applied to claim 13 above.  Claim 19 essentially recites the limitations of claims 1, 4 and 13.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of North et al. (11,092,986).
The device of Scheibler lacks the perimeter of the chassis is greater than the electronic assembly perimeter.
North et al. (Figures 1A-D) discloses a cooling mount 100 comprising: 
a chassis defining a top 111, bottom (opposite to the top, not shown), front, back (opposite to the front in Figure 1B), two sides, a height (between the top 111 and bottom), width (between the sides), depth (between the front and back), and an interior region (Figure 1D); 
wherein the cooling mount 100 is configured to be matably attached (column 4, lines 5-12) to an electronic assembly 190; 
wherein the cooling mount 100 is configured to support the electronic assembly 190 (Figure 1C); and
wherein the electronic assembly 190 (Figure 1C) defines an assembly top, an assembly front, and assembly back, and two assembly sides, the assembly front, assembly back, and two assembly sides defining an electronic assembly perimeter; and
	wherein the perimeter of the chassis 100 is greater than the electronic assembly perimeter for the purpose of providing adequate cooling air flow.  Note North et al. (column 13, lines 23-29) discloses the electronic assembly 190 may be a rack server, i.e. computer mounted within a cabinet.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scheibler the perimeter of the chassis is greater than the electronic assembly perimeter for the purpose of providing adequate cooling air flow as recognized by North et al..

	Claim(s) 22 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheibler (5,210,680) in view of Richason et al. (2009/0236492) and Giraldo et al. (6,616,525), as applied to claim 19 above, and further in view of North et al. (11,092,986), as applied to claim 21 above.  Claim 22 essentially recites the limitations of claims 16 and 21.
Response to Arguments
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
No further comments are deemed necessary at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763